218 Md. 1 (1958)
144 A.2d 694
HILL ET AL.
v.
COLEMAN ET AL.
[No. 6, September Term, 1958.]
Court of Appeals of Maryland.
Decided September 18, 1958.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
*2 Frederic Orr Louden, with whom was Ewing C. Whitaker on the brief, for the appellants.
Hal C.B. Clagett, with whom were Joseph Bernstein and Sasscer, Clagett & Powers on the brief, for Mrs. Coleman, appellee.
Edward C. Bell for Mr. Honaker, appellee.
PER CURIAM:
The appeal from the judgment in favor of Charles S. Honaker, Jr., against the appellants for costs is affirmed and the appeal from the refusal to grant a new trial in the case of the appellants against Helen Coleman on the ground that the damages awarded by the jury were inadequate is dismissed. All costs shall be paid by the appellants.
If, as the appellants claim, the trial court in its instructions to the jury did not fairly cover the substance of the instruction requested by them in the case against Charles S. Honaker, Jr., one of the appellees, it was incumbent upon the appellants to object and state the grounds for such objection. Since they did not object to the instructions there is nothing for us to consider on this appeal with respect to the alleged impropriety of the court's instruction. Maryland Rule 554 d and e. See also Rephann v. Armstrong, 217 Md. 90, 93, 141 A.2d 525 (1958).
The refusal of the motion for a new trial in the case against Helen Coleman was within the sound discretion of the trial court. Ordinarily there is no appeal from the action of the court in granting or refusing such a motion. Wash., B. & A.R. Co. v. Kimmey, 141 Md. 243, 250, 118 A. 648 (1922). See also Chiswell v. Nichols, 139 Md. 442, 443, 115 A. 790 (1921), and the cases therein cited, and Snyder v. Cearfoss, 186 Md. 360, 367, 46 A.2d 607 (1946).